W. SHARP, Judge.
Fields appeals from a final judgment and sentence after being convicted of one count of lewd and lascivious assault upon a child under the age of 16 years.1 We affirm the conviction. See Saffor v. State, 660 So.2d 668 (Fla.1995); State v. Griffen, 694 So.2d 122 (Fla. 5th DCA 1997). And, we affirm the departure sentence. See Hall v. State, 517 So.2d 692 (Fla.1988).
However, we strike the order which requires Fields to be registered as a sexual predator. Fields was sentenced on May 30, 1997, pursuant to section 775.21(4)(a)(2), Fla. Stat. (Supp.1996). Both parties agree this matter should be remanded to the trial court for a hearing on whether Fields meets the sexual predator criteria of the applicable statute.
AFFIRMED in part; REMANDED.
GRIFFIN, C.J., and DAUKSCH, JJ„ concur.

. § 800.04(1), Fla. Stat. (1993).